DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been received.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 September 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 & 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katoh et al. (US 2010/0277555 A1) in view of Boyd et al. (US 5,923,353 A).
As related to independent claim 1, Katoh et al. teaches a liquid supply unit for supplying predetermined liquid from a liquid storage container storing the liquid to a liquid ejection head for ejecting the liquid (Katoh et al. – Figure 20, Reference #10, shown below), comprising: a first chamber communicating with the liquid storage container (Katoh et al. – Figure 20, Reference #76a, shown below); a second chamber arranged downstream of the first chamber in a liquid supply direction and communicating with the liquid ejection head (Katoh et al. – Figure 20, Reference #30 & #10, shown below); a wall member including a communication opening allowing communication between the first chamber and the second chamber (Katoh et al. – Figure 20, Reference #101a, shown below); an opening/closing member arranged in the communication opening and configured to change a posture between a closing posture for closing the communication opening  (Katoh et al. – Figure 21 (b), Reference #72 & #89, shown below) and an opening posture for opening the communication opening (Katoh et al. – Figure 21 (a), Reference #72, shown below); a biasing member configured to bias the 


    PNG
    media_image1.png
    298
    509
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    220
    271
    media_image2.png
    Greyscale
	
    PNG
    media_image3.png
    207
    285
    media_image3.png
    Greyscale


Continuing with claim 1, while Katoh et al. teaches a flexible member configured to be displaced (Katoh et al. – Page 6, Paragraph 120), Katoh et al. does not specifically state it is a flexible film member configured to be displaced based on a negative pressure generated as the liquid in the second chamber decreases. However, Boyd et al. teaches a liquid supply unit with a first chamber and a second chamber (Boyd et al. – Figure 4, Reference #34 & #51, shown below) along with an opening/closing member arranged in the communication opening (Boyd et al. – Figure 4, Reference #40”, shown below); a biasing member configured to bias in a direction toward the closing posture (Boyd et al. – Figure 6, Reference #42, shown below) and specifically teaches a flexible film member 

    PNG
    media_image4.png
    269
    489
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    277
    497
    media_image5.png
    Greyscale
	
    PNG
    media_image6.png
    274
    488
    media_image6.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time of filing to recognize the many design choice options available with respect to flexible material that is displaced by air in a liquid supply system and to modify the flexible member of Katoh et al. with the flexible film member of Boyd et al. in an effort to ensure a precise pattern of dots is ejected and the print head pressure is appropriate as to prevent ink from running out of the printhead (Boyd et al. – Column 1, Line 20 – Column 2, Line 4).

As related to dependent claim 2, the combination of Katoh et al. and Boyd et al. remains as applied above and continues to teach the pressing member further includes a biased portion configured to be biased by the biasing member (Katoh et al. – Figures 21 (a) & 21 (b), Reference contact portion on #89 by #90 and Boyd et al. – Figure 4, Reference contact portion on #36 by #42, all shown above); and the pressing portion (Boyd et al. – Figure 4, Reference #36 & #40”, shown above) is arranged at a position more distant from the pivot fulcrum than the biased portion (Boyd et al. – Figure 4, Reference #37 & #42, shown above).
As related to dependent claim 6, the combination of Katoh et al. and Boyd et al. remains as applied above and continues to teach the liquid storage container is arranged above the liquid ejection head; the liquid supply unit is arranged between the liquid storage container and the liquid ejection head and supplies the liquid to the liquid ejection head by a water head difference (Katoh et al. – Figure 20, Reference #102, #106, & #10, shown above and Boyd et al. – Figure 4, Reference #34, #51, & #14, shown above); the second chamber is set to a negative pressure when the liquid is normally supplied; and the flexible film member generates a pressing force against the biasing force of the biasing member when a pressure in the second chamber reaches a negative pressure exceeding a predetermined threshold value as the liquid in the second chamber decreases (Boyd et al. – Column 3, Line 29 – Column 4, Line 42 and Figures 4, 5, & 6, Reference #46, #36, & #42, shown above).
As related to dependent claim 7, the combination of Katoh et al. and Boyd et al. remains as applied above and continues to teach liquid ejection device (Katoh et al. – Figure 1, shown below), comprising: a liquid ejection head configured to inject .


    PNG
    media_image7.png
    499
    727
    media_image7.png
    Greyscale


Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim [claim 1], but would be allowable if rewritten in independent form including all of the limitations of the base claim [claim 1] and any intervening claims [claim 2].
The following is a statement of reasons for the indication of allowable subject matter:  
A substantial search was conducted based on the structural limitations presented in the dependent claim(s), and the prior art of record fails to teach or fairly suggest the  a first surface facing the flexible film member and a second surface facing the opening/closing member… the biased portion is set at a position facing the pressure receiving portion on the second surface; and the pressing portion is arranged on the other end side of the flat plate portion to face the pivot fulcrum across the pressure receiving portion and the biased portion.
Prior Art Katoh et al. teaches the pressing member includes a flat plate having a first surface facing the flexible member, but does not teach the limitation of a second surface facing the opening/closing member… the biased portion is set at a position facing the pressure receiving portion on the second surface; and the pressing portion is arranged on the other end side of the flat plate portion to face the pivot fulcrum across the pressure receiving portion and the biased portion.
Prior Art Boyd et al. teaches the pressing member includes a flat plate having a first surface facing the flexible film member, but does not teach the limitation of a second surface facing the opening/closing member… the biased portion is set at a position facing the pressure receiving portion on the second surface; and the pressing portion is arranged on the other end side of the flat plate portion to face the pivot fulcrum across the pressure receiving portion and the biased portion.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hauck (US 6,250,747 B1) teaches a liquid supply unit with a flexible film member, a pivot fulcrum, an opening/closing member and a biasing member configured to bias the .
Examiner's Note: Examiner has cited particular Figures & Reference Numbers, Columns, Paragraphs and Line Numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN P ZIMMERMANN whose telephone number is (571)270-3049.  The Examiner can normally be reached on Monday-Thursday 0700-1730 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David M Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John Zimmermann/Primary Examiner, Art Unit 2853